DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 13 are amended. Claims 4 and 12 are cancelled. Claims 1-3, 5-11, are 13-16 are pending. Claims 6-10 and 14-16 are withdrawn from consideration. Claims 1-3, 5, 11, and 13 are under examination.
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0179009 filed December 15, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/013491 filed November 22, 2016.
Withdrawn Drawings Objection
The following drawings objection is withdrawn due to amendment:
Fig. 2 having identifying words on the micrographs that are difficult to read. 
Response to Arguments 
Applicant's arguments filed March 5, 2021 have been fully considered but they are not persuasive.
Kobayashi
	The applicant argues Kobayashi does not disclose a prior austenite grain size of 25 um or less, where the grain size of ferrite and martensite do not correspond to the prior austenite grain size.
	The examiner respectfully disagrees. Kobayashi teaches “the average particle size of old gamma grains is 15 um or less” (Kobayashi [0010], [0040], [0041]). Gamma reads on austenite, old reads on prior. Kobayashi teaches a prior austenite grain size that overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I). While Kobayashi also teaches an average grain size of ferrite and martensite phase is 15 um or less (Kobayashi [0010], [0011], [0040], [0041]), this teaching is separate from the teaching of the prior austenite grain size relied upon in the rejection.
	The applicant argues the size of prior austenite disclosed in Kobayashi [0010] is not equivalent to that of present invention since the size of prior austenite in Kobayashi is that of the steel sheet before hot press forming which does not comprise martensite as a main phase and the martensite phase is formed after hot press forming such that the size of prior austenite grains is changed during heating for hot press forming since all the phases comprised in the steel sheet are transformed into a new austenite phase and the grains of austenite phase grow.
	The examiner respectfully disagrees. Claim 1 line 1 recites a “steel” (i.e. a product). Determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). Claim 1 line 5 recites a feature of the steel product is a “prior austenite grain size is 20 um or less”, which is the size of the austenite grains that upon quenching form martensite (instant specification ([0050]). Kobayashi teaches heating before hot pressing causes the steel to become two phases of ferrite and austenite (Kobayashi [0041]) that cool (Kobayashi [0048]) to form martensite (Kobayashi [0040]). The taught old gamma grains of 15 um or less (Kobayashi [0010], [0040], [0041]) read on the instantly claimed feature of prior austenite grain size.
	The applicant argues that Kobayashi requires C in a substantially different range from that of claim 1 (i.e. 0.15 to 0.2 % vs. 0.2 to 0.4 %), where the higher C content of Kobayashi may deteriorate toughness (Charpy impact energy) and weldability. 
	The examiner respectfully disagrees. Kobayashi teaches 0.20 to 0.40% C ([0018]), which overlaps with the claimed C content at 0.2%. A prima facie case of obviousness exists where the claimed ranges” overlap or lie inside ranges disclosed by the prior art”. MPEP 1244.05(I).
Rao as evidenced by ASTM E112-13 and Krauss
	The applicant argues that Rao includes Mn at 0.5 to 2%, which is lower than that required in the steel of claim 1 where Mn should be 2.1% or higher to secure Brinell hardness. 
	The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. MPEP 2144.05(I). Rao teaches “about 0.5 to 2 weight % manganese” (5:25-26). The term “about” taught by Rao encompasses values in the vicinity of 2 weight %. This teaching either overlaps with or is close to that instantly claimed such that a prima facie case of obviousness exists. MPEP 1244.05(I). Rao further teaches Brinell hardness of 429 to 460 and Charpy-V-Notch impact toughness at -40°C of 10 to 27 ft-lbs (14 to 37 J) (3:40-59, 10:31-60, Table V), properties that overlap with those instantly claimed. 
	The applicant argues Rao relates to a steel produced by casting and quenching rather than by rolling where a person of ordinary skill in the art would know that a cast steel would not have good toughness as set forth in claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a steel produced by rolling) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Rao teaches a high roughness (5:11-18) steel with a composition (5:23-26), structure (7:11-22, 61-68, 8:1-33), and properties (3:40-59, 10:31-60, Table V) that render the instantly claimed steel obvious.
Claim Interpretation
In claim 1 line 1 "high hardness wear-resistant steel” and claim 1 line 7 "excellent toughness and cutting crack resistance" will be given the broadest reasonable interpretation of being present in a steel that has the instantly claimed composition (claim 1 lines 2-4) and structure (claim 1 lines 5-6). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP 2010-065293 machine translation).
Regarding claim 1, Kobayashi teaches an excellent ductility steel plate with a tensile strength (TS) of 1470 to 1750 MPa (i.e. high hardness and excellent toughness) ([0007]) with a composition ([0012] and [0017]-[0036]), prior austenite grain size of 15 um or less ([0010], [0040], and [0041]), an area ratio of 45 to 95% of martensite ([0009] and [0037]), and Ac3-Ac1 of 65.5 to 98.3 (Table 1 where A-D, G-N, and  P are inventive examples and E, F, and O are comparative examples) that overlap with that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
The composition (Kobayashi [0012] and [0017]-[0036]) and structure (Kobayashi [0009], [0010], [0037], [0040], and [0041]) of Kobayashi are substantially similar to that of the instantly claimed steel. It appears that the properties of the product of the prior art are substantially similar to the claimed properties, including being wear-resistant, having excellent cutting crack resistance, the Brinell hardness, and the Charpy impact energy at -40°C.
Element
Claim 1
Kobayashi [0009], [0010], [0012], [0017]-[0037], [0040], [0041], and Table 1
Mn
2.1 to 4.0
1.0 to 4.0
C
0.15 to 0.2
0.20 to 0.40
Si
0.02 to 0.5
0.05 to 3.0
Cr
0.2 to 0.7
0.01 to 5.0
Fe
Remainder
Balance
Impurities
Unavoidable
Unavoidable
Prior austenite grain size
25 um or less
15 um or less
Main phase
Martensite
Martensite (45-95%)
Ac3-Ac1
100°C or lower
65.5 to 98.3


Regarding claim 2, Kobayashi teaches 0.005 to 2.0% Nb ([0025] and [0031]), 0.0005 to 0.05% B ([0025] and [0034]), and 0.0005 to 3.0% Ti ([0025] and [0030]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Regarding claims 3 and 11, Kobayashi teaches 45 to 95% martensite ([0009] and [0037]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I). 
Regarding claims 5 and 13, Kobayashi teaches cementite (i.e. iron carbide) with an area ratio of 6.0% or less is precipitated in the ferrite grains (i.e. the martensite does not contain carbides therein; [0040]).
Kobayashi also teaches a manufacturing method that does not include tempering ([0042]-[0044]). The process of the prior art (i.e. no tempering) is substantially similar to that of the instant invention with respect to no carbide-based precipitates being present in the martensite phase (instant specification [0037]). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the martensite not containing carbides.
Claims 1-3, 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 5,129,966) as evidenced by ASTME112-13 (Standard Test Methods for Determining Average Grain Size) and Krauss (Krauss. Chapter 3 Phases and Structures. Steels Processing, Structure, and Performance. ASM International. (2005). 15-32.).
Regarding claim 1, Rao teaches a high strength (i.e. high hardness 3:40-42), high toughness (i.e. excellent toughness) steel (5:11-18) composition (5:23-26) with a preferred ASTM grain size number of 8 to 11 (22.5 to 7.9 um; ASTM E112-13 Table 4) (7:11-17), a major phase of martensite (7:17-22 and 61-68 and 8:1-33), hardness values of 429 to 460 Brinell hardness, and Charpy-V-Notch impact toughness at -40°C of 10 to 27 ft-lbs (14 to 37 J) (3:40-59, 10:31-60, and Table V). Rao’s teaching of “about 0.5 to 2 weight % manganese” (5:25-26) either overlaps with or is close to that claimed such that one skilled in the art would expect the steel of Rao to have the same properties as that instantly claimed. This is supported by Rao teaching the instant claimed Brinell hardness and Charpy-V-Notch impact toughness (3:40-59, 10:31-60, and Table V). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap but are close. MPEP 2144.05(I). 
As evidenced by Krauss, Ac3 and Ac1 for a steel can be estimated using Eqs. 3.3 and 3.4, respectively (Krauss page 28) and the maximum and minimum values of the elements taught by Rao (Rao 5:23-26). The minimum Ac3 for the composition of Rao is about 771°C and the minimum Ac1 is about 713°C for an Ac3-Ac1 of 58°C, calculated using the minimum amounts of C and Mn and the maximum amounts of Si and Cr. The maximum Ac3 for the composition of Rao is about 887°C and the maximum Ac1 is about 800°C for an Ac3-Ac1 of 87°C, calculated using the maximum amounts of C and Mn and the minimum amounts of Si and Cr. An Ac3-Ac1 of 87 to 58°C falls within the instantly claimed range.
The composition (Rao 5:23-26) and structure (Rao 7:11-22 and 61-68 and 8:1-33) of Rao are substantially similar to that of the instantly claimed steel. It appears that the properties of the product of the prior art are substantially similar to the claimed properties, including being wear-resistant and having excellent cutting crack resistance.
Element
Claim 1
Rao 5:23-26; 7:11-22 and 61-68; 8:1-33
Mn
2.1 to 4.0
About 0.5 to 2
C
0.15 to 0.2
About 0.05 to 0.5
Si
0.02 to 0.5
About 0.1 to 0.5
Cr
0.2 to 0.7
About 0.5 to 4
Fe
Remainder
Balance
Impurities
Unavoidable
Present
Prior austenite grain size
25 um or less
Preferably ASTM grain size number 8 to 11 (22.5 to 7.9 um)
Main phase
Martensite
Martensite
Ac3-Ac1
100°C or lower
58 to 87°C


Regarding claim 2, Rao teaches Nb and Ti are grain refining elements included at 0.005 to 0.04 wt% Nb and up to about 0.02 wt% Ti (5:33-40). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 1244.05(I). Rao is silent to the presence of B (i.e. 0 wt% B), which falls within the instantly claimed range of 0.02% or less.
Regarding claims 3 and 11, Rao teaches a major phase of martensite and a minor phase of austenite (7:61-68) of less than about 5 to 6 volume % (i.e. more than about 94 to 95 volume % martensite; 8:1-33). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claims 5 and 13, Rao teaches Nb and Ti additions are kept in amounts to benefit grain refining without being to a level where their harmful side effect in precipitation hardening (i.e. the martensite does not contain carbides) is minimized (7:53-60). 
Rao further teaches that the steel may be tempered (6:53), where the use of the term “may” indicates it is not required. The process of the prior art (i.e. no tempering) is substantially similar to that of the instant invention with respect to no carbide-based precipitates being present in the martensite phase (instant specification [0037]). It appears that the product of the process of the prior art is substantially similar to the product claimed, including the martensite not containing carbides.
Related Art
Georges (EP 0505239 machine translation)
	Georges teaches a steel composition that overlaps with that claimed ([0023]) with a hardness greater than 400 HB ([0014], [0022]). Georges is silent to the microstructure and prior austenite grain size.
Deng (CN 105543676 machine translation)
	Deng teaches a martensite-ferrite dual phase steel with a composition that overlaps with that claimed ([0012], [0025]) comprising not less than 90% martensite ([0013]) and a Brinell hardness of 480 to 560 HB ([0015], [0026], [0028]) and good low temperature toughness of at least 24 J ([0030]). Deng was published May 4, 2016 and is silent to the prior austenite grain size.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735              


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735